Citation Nr: 0507834	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  99-03 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right knee injury.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee injury, status post arthrotomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The record documents that the veteran had active service from 
January 1973 to December 1975 and from March 1991 to 
September 1991, and indicates unverified active duty service 
from September 1990 to February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO granted entitlement to service 
connection for a left knee injury, status post arthrotomy, 
and for a right knee injury, and assigned a 10 percent 
disability evaluation for each knee.  The RO also denied 
entitlement to service connection for residuals of a head 
injury.

The veteran presented testimony at a personal videoconference 
hearing in November 2004 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is contained in the 
claims file.

The appeal on the issue of entitlement to service connection 
for residuals of a head injury is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action is required on his 
part.


FINDINGS OF FACT

1.  The credible and probative evidence establishes that the 
veteran's right knee disability is manifested by subjective 
complaints of pain, swelling, giving way, and locking.  
Objective findings included range of motion from 0 to 125 
degrees, with pain that worsened on use, crepitus, and 
degenerative joint disease (DJD).  

2.  The credible and probative evidence establishes that the 
veteran's left knee disability is manifested by subjective 
complaints of pain, swelling, giving way, and locking.  
Objective findings included range of motion from 0 to 120 
degrees, with pain that worsened on use, crepitus, effusion, 
and DJD.  

3.  The credible and probative evidence establishes that the 
veteran has a scar measuring 4 cm by 1 cm on the left medial 
knee that is well-healed, tender, depressed, and mildly 
disfiguring. 

4.  The credible and probative evidence establishes that the 
veteran has a scar measuring 12 by .05 cm (also described as 
11 cm by 1 cm) that is curvilinear, well-healed, tender, 
moderately depressed, and mildly disfiguring.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for residuals of a right knee injury are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.71a, Diagnostic 
Codes 5003, 5010, 5024, 5260 (2004).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for residuals of a left knee injury, 
status post arthrotomy are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5260 
(2004).

3.  The schedular criteria for a separate disability 
evaluation of 10 percent for a tender scar of the right knee 
are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R.§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.118, 
Diagnostic Code (DC) 7804 (prior to Aug. 30, 2002).

4.  The schedular criteria for a separate disability 
evaluation of 10 percent for a tender scar of the left knee 
are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R.§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.118, DC 
7804 (prior to Aug. 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in January 1998.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in May 2003, the RO informed the appellant 
of the VCAA and its effect on his claim.  In addition, the 
appellant was advised, by virtue of a detailed February 1999 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs) dated in February 2003, March 2004, August 
2004, and October 2004 issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate his claim.  We therefore believe 
that appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the February 2003 SSOC contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  We observe that, although 
in August 2004 the veteran wrote that he had no additional 
medical evidence to submit, at his November 2004 
videoconference hearing he submitted additional medical 
evidence and waived having it first reviewed by the agency of 
original jurisdiction.  In addition, the veteran was afforded 
medical examinations, and a medical opinion was obtained.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  




In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. 4.2, 4.41.  

This appeal arises from the veteran's dissatisfaction with 
his initial ratings following the grant of service connection 
for bilateral knee disabilities.  In such a case, the Court 
has held that separate or "staged" ratings must be assigned 
where the evidence shows varying levels of disability for 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning, and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
consideration of all the evidence and material of record in 
an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 C.F.R. §§ 3.102, 4.3.

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). 


An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. 4.10, 4.40, 4.45 (2002); see 
VAOPGCPREC 36-97.

The U.S. Court of Appeals for Veterans Claims (Court), in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), has held that, where 
evaluation is based upon limitation of motion, the question 
of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
4.45(f) (2004).  Arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
4.71a, Diagnostic Code 5010 (2004).

Tenosynovitis should be rated on the limitation of motion of 
the affected parts, as arthritis, degenerative.  38 C.F.R. § 
4.71a, DC 5024 (2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  Note (2):  The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under DCs 5013 to 5024, 
inclusive.  38 C.F.R. Part 4, DC 5003 (2004).

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion. 38 C.F.R. 4.71, Plate II (2004).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation is warranted when extension is 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees or more.  38 
C.F.R. 4.71a, DC 5261.

During the pending appeal, the schedule of ratings for skin 
disorders was revised. The new regulations were effective as 
of August 30, 2002.

Under the old regulations, for scars that are superficial, 
poorly nourished, with repeated ulceration, a 10 percent 
evaluation is provided under 38 C.F.R. Part 4, DC 7803.

For scars that are superficial, tender, and painful on 
objective demonstration, a 10 percent evaluation is provided 
under DC 7804.

For other scars, the basis of evaluation is rated on 
limitation of function of the affected part in accordance 
with DC 7805.


Under the amended regulations, a 40 percent disability rating 
is assigned for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion and have area or 
areas exceeding 144 square inches (929 square centimeters).  
A 30 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 72 square 
inches (465 square cm).  A 20 percent disability rating is 
assigned for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion and have area or 
areas exceeding 12 square inches (77 square cm).  A 
10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 6 square 
inches (39 square cm).  38 C.F.R. 4.118, Diagnostic Code 7801 
(2004).  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 4.25 of this part.  Id.  A deep scar is 
one associated with underlying soft tissue damage.  Id.

A 10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion and have area or areas of 
144 square inches (929 square centimeters) or greater.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2004).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. §  
4.25.  Id.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id.

A 10 percent disability rating is assigned for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2004).  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Id.  A 
10 percent disability rating is assigned for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, DC 
7804 (2004). 

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
DC 7805 (2004).


Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004). 

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

III.  Factual background

Service medical records show that in July 1973 the veteran 
complained of a knee injury that happened one day earlier 
when he heard a loud "pop" while walking.  The impression 
was a strained muscle.  In October 1973 he complained of 
right knee pain of four months' duration.  The impression was 
intermittent right knee pain of unknown etiology.  In 
February 1975 the veteran reported having suffered a fall on 
his left knee for which he sought treatment two days later.  
There was moderate effusion and X-rays revealed a loose body 
in the knee.  He was referred to the U.S. Army Hospital at 
Wurzburg, where an arthrotomy of the left knee with removal 
of the loose body was performed.  His post-operative course 
was benign, and approximately five days later the splints 
were off, with no evidence of swelling or other symptoms.  
The final diagnoses were loose body of the left knee and 
osteochondritis dissecans, old.   

In May 1974 the veteran reported his prior left knee surgery 
and complained of his left knee collapsing on him, with the 
last occurrence over the weekend.  He also complained of some 
right knee pain.  An examination showed a healing scar on the 
left knee, and no definite abnormalities were noted.  The 
right knee was within normal limits.

A request for X-rays in May 1974 indicated a history of 
osteochondritis dissecans of the left knee with persistent 
pain, and noted the need to" rule out" a similar lesion in 
right knee.  Both knees showed calcification in the soft 
tissues just superior to the lateral femoral condyle, with 
two localized areas of soft tissue calcification just 
posterior and superior to the fibular head on the right.  No 
definite interarticular soft tissue calcification was 
identified.  

The veteran provided a medical history in December 1975 at 
the time of his separation examination, wherein he denied a 
"trick" or locked knee and swollen or painful joints.  At 
the separation examination the lower extremities were 
clinically evaluated as normal.  There was a notation of a 2-
inch scar of the left knee after an arthrotomy with removal 
of loose body.  

At an examination in February 1976 for entrance into the 
National Guard, the clinical evaluation was normal for the 
lower extremities.  In the report of medical history the 
veteran denied having had or having a trick or locked knee or 
swollen or painful joints.  He reported an operation in the 
"Wrugburg Hospital" in Germany on his right knee when he 
was on active duty. 

A sick slip dated in May 1987 shows that the veteran was 
placed on light duty for his knees.  The remarks indicate 
that he had undergone surgery to both knees, which now were 
strained and sore.  

At examinations in September 1985 and September 1989, 
bilateral knee surgical scars were noted.  In September 1985, 
the veteran reported having had a right knee operation in 
1974 at age 20 in a military hospital in Germany, and a left 
knee operation in 1980 at age 25, for torn ligaments, at a 
Methodist Hospital.  He was status post bilateral knee 
surgery, without sequelae.  In 1989 there was complete range 
of motion of the knees.  

At a periodic examination in September 1990, the clinical 
examination was normal for the lower extremities.  The 
examiner noted bilateral medial knee surgical scars, a 4-inch 
scar on the right and a 3-inch scar on the left.  No 
residuals were noted of the bilateral knee surgery.  

At a examination in March 1991 for a medical evaluation board 
(which was not held) the veteran denied a trick or locked 
knee and reported swollen or painful joints.  The examiner 
noted bilateral knee surgery in 1974 for ligament damage.  
The veteran said he had occasional knee pain.  He also 
reported being hospitalized in 1974 in Germany.  On 
examination, the lower extremities were clinically evaluated 
as normal.  

A discharge report for hospitalization from October 1990 to 
February 1991 for an unrelated disorder notes, in the past 
medical history, that he had bilateral knee surgery in 1974 
for ligament damage.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in May 1998.  He reported bilateral knee 
problems, with bilateral surgery in the past.  He reported 
daily pain during cold weather and said that, during the 
summer, he would have pain two to three times a week which 
would last one half hour to an hour.  His knees popped and 
clicked intermittently, but did not lock up.  He reported the 
knees giving way on occasion, requiring him to grab something 
to keep from falling, but he had never fallen to the ground.  
His walking was limited to less than a mile because of 
increased knee pain.  He avoided stairs, and his kneeling and 
squatting were limited.  Clinical findings of the left knee 
were an 8-cm medial scar, without significant depression or 
elevation.  There was a 12-by-1 cm scar over the right knee, 
which showed mild depression.  The range of motion, 
bilaterally, was zero to 130 degrees.  There was no laxity or 
swelling in either knee, but there was trace crepitance.  The 
impression was bilateral knee arthralgia.  

X-rays in May 1998 and April 2000 showed degenerative joint 
disease involving the medial joint compartment of the left 
knee, described as mild and a minor abnormality.

At a VA C&P examination in August 2000, the veteran reported 
having had ligament surgery on each knee, but was unable to 
recall specific details of the knee surgeries.  Since the 
surgeries, he had had increasing difficulty with both knees 
and experienced pain about half the time, worse on the right.  
The pain was aggravated by cold or rainy weather and by 
activities such as bending and jumping.  Relief was obtained 
by wearing a knee brace and by rest.  He did have popping 
sounds from the knees, and periodically they felt like they 
were going to give out on him.  He denied edema.  He was able 
to walk "okay" but was unable to do exercise or activities 
that required bending or jumping.  Clinical findings were 
that no deformity of either knee was found.  There was no 
genu varum and no genu valgum.  Palpation revealed tenderness 
of anterior, medial, and lateral knees.  There was no 
effusion and no bulges.  All ligaments in the knees were 
noted to be intact, without laxity.  Neurovascular status was 
intact.  There was crepitus on palpation of both knees.  
Range of motion was from 0 degrees to 180 degrees with pain.  
There was no radiculopathy.  There was an 11-cm-by-1-cm, 
vertical curving scar on the right medial knee that was well 
healed, tender, depressed, nonadhered, and disfiguring.  
There was a 4-cm-by-1-cm vertical scar of the left medial 
knee that was well healed, tender, nondepressed, nonadhered, 
and disfiguring.  The bilateral knee X-ray films of April 
2000 showed DJD involving the medial joint compartment of the 
left knee.  The diagnoses were status post surgery of the 
right knee with arthralgia; and status post surgery of the 
left knee with DJD.

VA outpatient treatment records show that in June 2002 the 
veteran was seen for complaints of right knee pain and 
swelling.  The right knee had mild effusion and full range of 
motion, and was not red or hot.  The joint was stable.  The 
left knee was within normal limits.  The impression was DJD 
of the right knee.  

In July 2002, the veteran was seen for follow-up after 
treatment for complaints of bilateral knee pain and swelling.  
Improvement had been shown.  The assessment was bilateral 
medial DJD over the site of his surgery, thought to be most 
likely from his previous injury 30 years earlier.  
Conservative treatment was recommended.  In October 2002, he 
complained of left knee swelling for two weeks.  Fluid was 
drained from his knee.  The assessment was left knee 
effusion.  In December 2002, his left knee had moderate 
effusion but was not red or hot.  There was full range of 
motion.  The impression was DJD of the knee.  

In January 2003, he was seen as a new patient at Primary Care 
for an unrelated disorder and was unable to give details 
regarding his medical history.  He did report having had 
bilateral knee surgery and DJD of the knees.  He reported 
hospitalization for knee surgery first in 1974 and then 1980.  
The pertinent problem was DJD of the knees, for which he was 
being followed by Orthopedic Surgery.  

At an orthopedic consultation in March 2003, the veteran 
presented with a chief complaint of effusions in his left 
knee.  X-rays of that knee showed loss of cartilage in the 
medial compartment such that he had a bone-on-bone type of 
deformity at that point.  His right knee had narrowing of the 
medial compartment, but to a lesser degree.  The laterals of 
both knees looked relatively well.  The diagnosis was DJD of 
the left knee.  The X-ray report showed no fractures or 
subluxations, and no evidence of joint effusion.  Mild 
degenerative changes were seen on the right, with mild-to-
moderate changes on the left.  The impression was bilateral 
osteoarthritis.  

At a VA C&P examination in February 2004, the veteran 
reported the history of his bilateral knee condition.  He 
stated that there was pain in the medial aspects of both 
knees, and that his knees locked and gave way.  He could not 
stand for more than ten minutes, and would only walk for a 
distance of about a block and a half.  Squatting made his 
knees hurt.  He periodically used a knee support and/or a 
cane.  He periodically sought medical treatment for fluid on 
his knees.  At the examination he walked with a moderate 
antalgic gait favoring his left leg.  He was not using 
crutches, a cane, or knee supports.  He reported the pain as 
a 5/10 in intensity, which would worsen to 7/10 with walking.  
There was moderate varus orientation of the knees, the left 
more than the right.  The left knee was 43.5 cm in 
circumference, compared to 43 cm on the right.  The left calf 
was 40 cm, compared to 41 cm in the right calf.  There was a 
4 x 1 cm depressed scar in the medial aspect of the right 
knee, medial to the patella.  It was moderately tender, 
nonadherent and depressed, well nourished and mildly 
disfiguring.  He had a 12-by-0.5-cm scar on the medial aspect 
of the left knee, curvilinear and moderately depressed, and 
moderately tender in the midline.  It was nonadherent and 
depressed, causing mild disfigurement.  Both knees extended 
to 0 degrees, noted as full extension.  The right knee flexed 
to 125 degrees, lacking 15 degrees of flexion and the left 
knee flexed to 120 degrees, lacking 20 degrees of full 
flexion.  He did approximately a 2/3rds squat.  

The examiner noted that his review of the claims file 
indicated that the veteran had documented arthritis in his 
knees.  An X-ray performed in March 2003 was noted to 
document bilateral osteoarthritis that was mild on the right 
and moderate on the left with medial aspect degenerative 
disease.

The assessment was bilateral knee strain, status post-
operative repair bilaterally, with osteoarthritis of both 
knees.  The examiner opined that the veteran would have a 20 
percent worsening with regard to the DeLuca factors with 
regard to each knee.  X-rays were not indicated as the 
veteran had recently had X-rays of the knees.  

The veteran was seen as an outpatient in February 2004, when 
it was noted that his knee pain persisted and he had some 
relief with medication.  

The veteran testified at his November 2004 hearing about the 
history of his knee injuries.  He further testified that he 
was receiving treatment for his knee condition, took 
medication that helped relieve the pain, and described the 
effect of his bilateral knee condition on his activities.  He 
planned to submit additional evidence.  

A VA progress note showed the veteran was seen in October 
2004 for complaints of chronic, worsening bilateral knee 
pain, with no new changes.  The pain was sporadic and kept 
him up.  He was having locking.  He had full range of motion.  
The assessment was bilateral knee pain and DJD, not likely a 
meniscal tear.  At a follow-up appointment in November 2004, 
he complained of knee pain.  It was noted that he was 
primarily concerned about his C&P issues.  The assessment was 
DJD of the knees, and he was to continue analgesics.  


IV.  Analysis

A.  Degenerative joint disease of the knees

The veteran is in disagreement with the initial evaluation 
assigned for his left knee and right knee disorders.  Thus 
the Board must consider the evaluation, and, if indicated, 
the propriety of staged ratings, from the initial effective 
date forward.  See Fenderson v. West, supra.

Although the decision herein includes, for the first time, 
consideration of the Fenderson procedure, the veteran has not 
been prejudiced thereby.  He has been advised of the laws and 
regulations pertinent to disability evaluations.  Again, he 
has been afforded an examination and opportunity to present 
argument and evidence in support of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-394 (1993).

The veteran has a 10 percent disability evaluation for a 
right knee disorder and a 10 percent disability evaluation 
for a left knee disorder.  The RO assigned these ratings 
under the provisions of 38 C.F.R. § 4.71a, DC 5024, for 
tenosynovitis, which is to be rated on limitation of motion 
of affected parts, as degenerative arthritis.  Evidence of 
record shows X-ray evidence of DJD of each knee. 

38 C.F.R. § 4.71, Plate II (2004), reflects that normal 
flexion and extension of a knee is from zero degrees of 
extension to 140 degrees of flexion.  

The evidence of record shows a full range of motion and 
varying degrees of limitation of flexion of each knee on 
examinations during the appeal, but does not show limitation 
of flexion to such a degree that warrants a compensable 
evaluation.  However, the rating criteria for degenerative 
arthritis provide that, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The RO 
acknowledged these findings and assigned a 10 percent 
evaluation for each knee based on limitation of motion 
objectively confirmed by swelling and evidence of painful 
motion.  

The Board notes here that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
consideration of the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating merely 
for pain.

In this regard, the veteran certainly has complained of a 
history of bilateral knee pain.  However, even considering 
the effects of pain on use and during flare-ups, and the 
other factors addressed in DeLuca v. Brown, supra, there is 
no objective evidence of more than characteristic pain on 
motion of the bilateral knee, occasional effusion and 
becoming painful on use.  See 38 C.F.R. §§ 4.40, 4.45.  With 
regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology 
and be evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40.  The Board notes that at the October 2004 
VA examination clinical findings showed flexion of the right 
knee to 125 degrees and of the left knee to 120 degrees.  The 
examiner opined that with consideration of the factors 
discussed in DeLuca the veteran would have a 20 percent 
worsening with regard to each knee.  Even with allowing for 
an additional 20 percent worsening, this would not approach 
the limited flexion to 30 degrees required for a 20 percent 
rating for either the veteran's right knee or left knee 
disability.

The Board finds that the effects of pain and the other DeLuca 
factors reasonably shown to be due to the veteran's service-
connected bilateral knee disability are contemplated in the 
10 percent rating assigned to each knee.  There is no 
indication in the record that these factors cause functional 
loss greater than that contemplated by the 10 percent 
evaluation currently assigned for each knee.  38 C.F.R. 
§ 4.40, 4.45; DeLuca v. Brown,  supra.

The Board will therefore determine whether the veteran's 
disability warrants a higher rating under a separate 
diagnostic code.  The range of extension of the knee, 
bilaterally, was zero, which is normal.  The evidence of 
record does not show extension limited to 15 degrees, 
necessary for an increase to a 20 percent disability rating 
under DC 5261.  The Board has considered whether separate 
compensable ratings may be assigned for limitations of 
flexion and extension, pursuant to VAOPGCPREC 9-2004.  
However, as limitation of extension is not shown and 
limitation of flexion is noncompensable in degree, separate 
compensable ratings are not warranted.  

The Board notes that the VA General Counsel has determined 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, so long as the evaluation of knee dysfunction 
under both codes does not amount to prohibited pyramiding 
under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 63 
Fed. Reg. 56,704 (1998).  However, the objective evidence of 
record does not demonstrate findings of lateral instability 
of either knee.  

While the veteran has complained on several occasions of his 
knees giving out or locking, there was no laxity noted at the 
May 1998 VA examination.  At the August 2000 VA examination, 
the ligaments were intact without laxity.  VA treatment 
records show that in June 2002 the right knee joint was 
stable, and that a March 2003 X-ray report showed no 
subluxations.  Therefore, to whatever extent the veteran 
experiences subluxation or instability, it clearly does not 
rise to a moderate level, as required under DC 5257 for an 
increase in disability rating to 20 percent.  

The veteran has never been diagnosed with ankylosis of either 
knee, nor has he complained of an inability to move either 
knee.  Therefore, DC 5256 is not for application.  Likewise, 
the veteran has never been diagnosed with nonunion or 
malunion of the tibia and fibula of either knee.  Therefore, 
DC 5262 does not apply.  The evidence of record does not show 
dislocation of semilunar cartilage, therefore, DC 5258 does 
not apply.

Thus, as the evidence does not establish flexion limited to 
30 degrees, even with consideration of DeLuca, no more than a 
10 percent rating for residuals of a knee injury of either 
leg is warranted under DC 5260.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The evidence does not show that the arthritis of left knee or 
of the right knee warrants more than a 10 percent rating 
during any period under consideration, even in light of 38 
C.F.R. 4.7.

B.  Post-surgical Scars of the Knees

There is medical evidence of record, however, which 
demonstrates separate symptomatology related to a scar on 
each knee.  Additional disability evaluations are available 
for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2002); see 
also 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7803, 7804, 
7805) (2003) (the amended rating criteria for scars, 
effective from August 30, 2002). 

While this appeal was pending, the criteria for rating skin 
disabilities were revised, effective August 30, 2002.  See 67 
Fed. Reg. 49,590-599 (July 31, 2002), and corrections at 67 
Fed. Reg. 58,448-449 (Sept. 16, 2002).  However, ratings 
based upon the revised regulations may not be assigned prior 
to the effective date of the regulations.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The amendments to the regulations applicable in the present 
case do not contain language permitting retroactive 
application.  However, neither judicial case law or General 
Counsel opinions prohibit the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the Board will evaluate this case 
under both the old and new versions of the regulations. 

In this case, there is evidence that the appellant is 
entitled to a separate disability rating for the scar on each 
knee.  Although some of the medical records indicate that the 
veteran had an operation on his right knee in service and on 
the left knee after service, the service medical records 
clearly show that in service he underwent an arthrotomy of 
the left knee for removal of a loose body.  Also, at the 
separation examination there was a notation only of a 2" 
scar of the left knee after arthrotomy for removal of a loose 
body.  After service, at a 1985 examination, he reported 
having had bilateral knee surgery, one surgery having been in 
service and the other in 1980 at a private hospital.  As it 
has been established that the in-service surgery was on the 
left knee, then the knee surgery in 1980 was on the right 
knee.  At September 1985, September 1989, and September 1990 
examinations, bilateral medial knee surgical scars were 
noted.  Also, a May 1987 sick slip indicates that the veteran 
had had surgery on both knees.  

Although the appellant has atrophy of the left calf and 
slight limitation of flexion of both knees, these symptoms 
have not been attributed to his scars.  However, at the VA 
C&P examination in August 2000, the examiner noted that the 
veteran had a vertical scar of the left medial knee measuring 
4 cm by 1 cm that was well healed, tender, nondepressed, and 
nonadhered, but disfiguring.  He had a vertical curving scar 
on the right medial knee, 11 cm by 1 cm, that was well 
healed, tender, depressed, nonadhered, and disfiguring.  At 
the VA C&P examination in February 2004, the examiner 
described the scar of the left knee as a 12-by.05-cm scar, 
curvilinear, moderately depressed, moderately tender in the 
midline, nonadherent, and mildly disfiguring.  The examiner 
described the scar of the right knee as measuring 4 by 1 cm 
in the medial aspect of the right knee, moderately tender, 
nonadherent, depressed, well nourished, and mildly 
disfiguring.  Although it appears that the clinical findings 
in February 2004 regarding the scars are reversed for the 
knees, both scars were described as being tender, depressed, 
and mildly disfiguring.  

Based upon the above recent VA examination reports, which 
have indicated that the knee scars are tender and depressed, 
the Board concludes that separate evaluations of 10 percent 
for a scar of the right knee and 10 percent for a scar of the 
left knee are warranted.  38 C.F.R. § 4.118, DC 7804 (2002); 
see Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003). 

C.  Extraschedular rating

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
bilateral knee impairment.  Nothing in the record indicates 
that the disability picture as to the veteran's knees is so 
exceptional or so unusual as to warrant an extraschedular 
rating.  The evidence does not show, nor does the veteran 
allege, that the bilateral knee disability has required 
frequent periods of hospitalization or caused marked 
interference with employment.  Hence, referral for 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321(b)(1); see also Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 


ORDER

An initial rating in excess of 10 percent for residuals of a 
right knee injury is denied.

An initial rating in excess of 10 percent for residuals of a 
left knee injury, status post arthrotomy, is denied.

Entitlement to a separate rating of 10 percent for a tender 
scar of the right knee is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a separate rating of 10 percent for a tender 
scar of the left knee is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



REMAND

The Board notes that the veteran testified at his personal 
hearing that he has been in receipt of Social Security 
Administration (SSA) disability benefits, presumably because 
of his head injury.  The Court has interpreted the duty to 
assist to include requesting information and records from the 
SSA which were relied upon in any disability determination.  
See Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak 
v. Derwinski, 2 Vet. App. 363, 370, 372 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  Consequently, those 
records must be obtained and associated with the claims file 
prior to final adjudication of the veteran's claim.

Also, at his hearing the veteran testified that he received 
VA medical treatment for his head disability, and outpatient 
treatment records were received showing he was seen in 
November 2004.  As the veteran appears to have regular 
visits, the RO should request any additional VA treatment 
records since November 2004.

In addition, the veteran has asserted that he was called to 
active duty in 1990, and has acknowledged that he had head 
injuries prior to that period of service, but contends that 
he suffered a re-injury to his head during that period of 
service and that the residuals of his head injuries were made 
worse during his service.  Although he has claimed that he 
re-injured his head in December 1990, the medical evidence of 
record is in conflict as to whether such an injury occurred.  
However, the veteran testified that he was treated at several 
hospitals during the period from 1990 to 1991, and earlier 
had provided a list of hospitals where he received treatment.  
Also, at an examination in January 1996, he indicated 
treatment at several hospitals after re-injuring his head in 
late 1990, but only named the States where the hospitals were 
located, and not the names.  The RO should make an attempt to 
secure the veteran's service medical records relating to 
these hospitalizations.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should secure copies of the 
veteran's VA treatment records pertaining 
to residuals of a head injury since 
November 2004.    

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim. 

3.  The RO should make an attempt to secure 
the veteran's service medical records 
through official channels for 
hospitalization at a MASH unit in Saudi 
Arabia, during October to December 1990; at 
Landstuhl, Germany, in January 1991; Ft. 
Hood, Texas, in January 1991; Letterman 
Army Hospital, San Francisco, California, 
in February 1991; and at Ft. Ord, 
California, in February 1991.  

4.  The RO should request that the veteran 
furnish the names of the military hospitals 
where he received treatment in late 1990 
and/or early 1991 in Oklahoma and Maryland.  
After the veteran furnishes this 
information, the RO should attempt to 
secure these records. 

5.  The RO should attempt to verify, 
through official channels, the veteran's 
asserted period of active military service 
from 1990 to 1991. 

6.  After completing the foregoing action 
to the extent possible, the RO should 
schedule the veteran for a neurological 
examination to determine the nature and 
etiology of any current residuals of head 
injuries.  The claims file must be made 
available to the examiner and the examiner 
should state that the claims file was 
reviewed.  The examination should include 
any special diagnostic tests that are 
deemed necessary for an accurate 
assessment.  The examiner(s) should be 
requested to express an opinion as to the 
following:

a.  First, indicate the diagnosis of the 
veteran's current residuals, if any, of 
head injuries.

b.  Second, note that the evidence shows 
that the veteran suffered head injuries 
with residuals prior to service in 
1990/1991.  The examiner should express 
an opinion as to whether the pre-service 
head injuries were aggravated during a 
claimed period of service from September 
1990 to February 1991, and indicate 
whether there was a permanent increase 
in disability (i.e., not merely 
temporary flare-ups) during service, and 
whether the underlying condition, as 
contrasted with mere symptoms, worsened.  
If so, was the increase due to 
(1) aggravation in service or (2) 
natural progression of the disability?

c.  It would be most helpful if the 
examiner would express the required 
opinion in a manner responsive to the 
following format:  Is it at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the veteran 
had a pre-existing head disorder which 
was aggravated during service (i.e., 
underwent a permanent increase in 
severity beyond natural progression in 
service), or is aggravation unlikely 
(i.e., less than a 50-50 degree of 
probability)?  If the symptomatology in 
service reflects a natural progression 
of the disorder in service, or if it 
reflects merely temporary or 
intermittent flare-ups that did not 
establish a permanent worsening of the 
underlying pre-service disorder, please 
so indicate.

7.  After the above has been accomplished, 
and after undertaking any other development 
deemed essential, the RO should 
readjudicate the claimant's claim with 
consideration of any additional evidence 
added to the record subsequent to the 
October 2004 supplemental statement of the 
case.  

If any of the benefits sought on appeal remain denied, the 
claimant and his representative, if any, should be provided a 
supplemental statement of the case containing notice of all 
relevant actions taken on the claim, to include a summary of 
the evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


